Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 21) in the reply filed on 12/06/2019 is acknowledged.
Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
Claim 3 recites TNA, XNA, and LNA in limitation (iv) should be accompanied by the unabbreviated forms.  Appropriate correction is required.
Claim 3 also recites (iii) the functional group comprises should be accompanied with (i), as claim 1 recites (i) functional group and (ii) functional group. Appropriate correction is required.
For claim 7, some of the structural limitations are illegible and these limitations were not able to translate onto the Patent Application Publication. This will also occur at the time of printed patent. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade names of Spiegelmer and Somamer in limitation (iv).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aqueous biocide and, accordingly, the identification/description is indefinite. To overcome this rejection, the claims would require the structure names that are associated with Spiegelmer and Somamers, see page 16, lines 4-17 of filed specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-21 of U.S. Patent No. 10934290B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 10934290 (‘290) recites:

    PNG
    media_image1.png
    526
    669
    media_image1.png
    Greyscale

The claim limitations of Patent No. ‘290 would read on the instant claimed formula wherein A, A’, B, and B’ are independently a phenyl ring or a heteroaryl ring selected from pyridinyl, benzo[1,2-b:4,5-b']dithiophenyl, benzo[1,2-b:4,5-b']difuranyl, 4,4-dimethyl-4H- cvclopenta[2,1-b:3,4-b'ldithiophene, 1,5-dihvdropyrrolo[2,3-flindolvl, benzo[cl[1,2,51thiadiazolvl, benzo[cl[1,2,51oxadiazolvl, or 2H-benzo[dl[1,2,31triazolvl  wherein R or Q independently is linker-Z or Z wherein Z comprises an anionic solubilizing or a functional group that facilitates coupling when R or Q is linker-Z, or (ii) a functional amine group when R or Q is Z. 

Response to Arguments
Applicant’s arguments filed 10/21/2021 have been considered and found persuasive. In light of the amendments and consideration, a nonstatutory double patenting rejection over Patent No. 10934290B2 has been made (see above).
Allowable Subject Matter
Claims 8-10 are allowed. The claims are allowed because the prior art does not teach a nanohoop compound that has at least one ring that is meta-substituted and at least one ring that is para-substituted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635